ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	In the applicant’s application filed on 03/17/2021, the Specification, the Abstract, the claims and the Drawings were received. Claims are preliminary amended on 03/17/2021. The IDS received on 02/01/2021 has been considered. 

Priority
4.	This application is a CON of 16/410,559 05/13/2019 PAT 10909363.

Allowed Claims
5.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 14-33 are in condition for allowance.

Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: Independent claims 14, and 24 are allowable over the prior art of record. The remaining claims are dependent of claims 14, or 24respectively, therefore, are allowed.

Regarding claim 14, the claim claims a method comprising: acquiring, an image including an iris of an eye of a subject; determining a set of first points defining an iris-pupil boundary in the image; determining a set of second points defining an iris-sclera boundary in the image; determining a first ellipse fitting the set of first points; determining a second ellipse fitting the set of second points; transforming a selected one of the first ellipse or the second ellipse into a circle on a plane; transforming a non-selected one of the first ellipse or the second ellipse into a transformed ellipse on the plane; interpolating a plurality of ellipses between (i) the circle and (ii) the transformed ellipse to provide grid ellipses; moving the grid ellipses onto the iris in the image using an inverse transformation of a transformation related to transforming the first ellipse and the second ellipse into the circle and the transformed ellipse; and unwrapping the iris and interpolating image pixel values at individual grid points defined along the grid ellipses to extract an iris texture.

After further reviewing the claim and the applicant’s specification and performing an updated search of applicable prior art, the most pertinent prior art is Hamza et al (US 20070036397). However, neither the prior art alone nor in combination discloses the combination of these above features recited in the claim. Thus, claim 14 is placed in condition for allowance.

Regarding claims 24, the claim essentially incorporates the features of claim 14 and thus, is a unique combination of features that are not obvious over the art of record.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hamza et al, US 20070036397.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/18/2022